Citation Nr: 1036907	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-37 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
conjunctivitis as due to mustard gas exposure.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include chronic emphysema, asthma, and 
bronchitis, as due to mustard gas exposure.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a throat 
condition as due to mustard gas exposure.  

4.  Entitlement to service connection for glaucoma, claimed as an 
eye condition, as due to mustard gas exposure.  

5.  Entitlement to service connection for deviation of the nasal 
septum, claimed as a nose condition, as due to mustard gas 
exposure.  

6.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression and posttraumatic stress disorder 
(PTSD), to include as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied the claims for service connection 
for asthma, also claimed as bronchitis/respiratory problems, 
PTSD, deviation of nasal septum, glaucoma and depression and 
declined to reopen the claims for service connection 
conjunctivitis, chronic emphysema and a throat condition.  

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  In light of the foregoing, the Veteran's claims 
for PTSD, depression, chronic emphysema, asthma, and bronchitis 
have been recharacterized as shown on the title page.

The Board notes that the Veteran submitted additional medical 
evidence after the RO issued the September 2009 statement of the 
case (SOC), which was accompanied by a waiver of RO consideration 
and, therefore can be considered in this decision.  See 38 C.F.R. 
§ 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and PTSD, to include 
as due to mustard gas exposure, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2006 decision Board decision denied claims for service 
connection for conjunctivitis and chronic emphysema due to 
exposure to mustard gas on the basis that neither condition was 
incurred in or aggravated by in-service mustard gas exposure and 
declined to reopen a claim for service connection for a throat 
condition as due to exposure to mustard gas on the basis that no 
new and material evidence had been presented.  

2.  Additional evidence submitted since July 2006 on the issues 
of entitlement to service connection for conjunctivitis, a 
respiratory disorder, to include chronic emphysema, asthma, and 
bronchitis, and a throat condition does not raise a reasonable 
possibility of substantiating the claims.  

3.  The Veteran was not exposed to mustard gas in service.  

4.  There is no evidence that the Veteran's eye condition, 
diagnosed as chronic open angle glaucoma with associated 
bilateral optic nerve atrophy, is etiologically related to active 
service.  

5.  There is no evidence that the Veteran's deviation of the 
nasal septum is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  July 2006 decision Board decision, which denied the claims 
for service connection for conjunctivitis and chronic emphysema 
due to exposure to mustard gas, and declined to reopen a claim 
for service connection for a throat condition, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §, 20.1100 (2009).

2.  New and material evidence has not been received to reopen the 
claims of entitlement to service connection for conjunctivitis, a 
respiratory disorder, to include chronic emphysema, asthma, and 
bronchitis, and a throat condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for glaucoma, claimed as 
an eye condition, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for deviation of the 
nasal septum, claimed as a nose condition, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Claims to reopen

The Veteran seeks to establish service connection for 
conjunctivitis, a respiratory disorder, claimed as chronic 
emphysema, asthma and bronchitis, and a throat condition, all 
claimed as due to mustard gas exposure.  The RO has declined to 
reopen the claim and has continued the denials issued in a 
previous final decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a July 2006 decision, the Board denied claims for service 
connection for conjunctivitis and chronic emphysema due to 
exposure to mustard gas on the basis that neither condition was 
incurred in or aggravated by in-service mustard gas exposure.  
The Board declined to reopen a claim for service connection for a 
throat condition as due to exposure to mustard gas on the basis 
that no new and material evidence had been presented since the 
RO's June 2000 denial.  The Veteran did not appeal this decision 
and it became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2006).

The Veteran filed claims to reopen in March and July 2007, and 
this appeal ensues from the October 2008 rating decision issued 
by the San Juan, Puerto Rico, RO, which declined to reopen the 
claims on the basis that no new and material evidence had been 
submitted.  The Board notes that a claim for asthma, also claimed 
as bronchitis and respiratory problems due to mustard gas 
exposure, was adjudicated on a direct basis; however, this issue 
has been included in the claim to reopen a respiratory disorder 
as noted in the introduction above.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316.  Those 
provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military service 
under the circumstances described below, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal, laryngeal, 
lung (except mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.

(b) Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the cause 
of the claimed condition.  38 C.F.R. § 3.316 (2009).

For claims involving exposure to mustard gas, the Veteran must 
prove evidence of in-service exposure, and a diagnosis of current 
disability, but is relieved of the burden of providing medical 
evidence of a nexus between the current disability and his in-
service exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2009); see also Pearlman 
v. West, 11 Vet. App. 443, 446 (1998).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently incredible 
or consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board in July 2006 included the Veteran's 
discharge physical examination conducted in February 1946, which 
indicated that he denied any disabling wound, injury or disease, 
that he had no history of significant wound, injury or disease, 
and that he had no abnormalities of the ears, nose or throat.  

A July 1946 medical certificate on the reverse side of an 
application for VA hospital treatment showed that the Veteran 
gave a history of going to sick call due to spells of sore throat 
several times during his military service.  The examiner reported 
that the Veteran had not been hospitalized while in service.  His 
symptoms reported at this time included pain in his throat, 
difficulty swallowing, glandular enlargement under maxillary 
area, and a chilly sensation.  On examination, his tonsils were 
hypertrophied, red and inflamed and the Veteran was diagnosed 
with chronic hypertrophic tonsillitis and chronic 
rhinopharyngitis. 

During a physical examination conducted in connection with a 
hospitalization in July 1946, it was reported that the Veteran 
was admitted with chronic tonsillitis on July 16.  It was noted 
that he had a sore throat for the past three days.  The Veteran 
reported a history of frequent sore throats while on active duty.  
On examination, both tonsils were enlarged and criptic, but not 
acutely inflamed.  There was regional lymphadenopathy.  The 
diagnosis was chronic tonsillitis.  A tonsillectomy was 
performed.  The post-operative course was smooth and the Veteran 
was discharged a week later.

The Veteran was admitted to the Halloran VA Hospital in Staten 
Island on July 22, 1968 with a history of bilateral nasal 
pterygium first noted one and one-half years prior to admission 
with symptoms of mild irritation.  Physical examination revealed 
bilateral moderately vascularized nasal pterygium, which invaded 
the cornea for one and one-half millimeters.  General physical 
examination was unremarkable.  The Veteran received a bilateral 
pterygium transplant Goldsmith modification of McReynold's 
technique.  The postoperative course was uneventful and there was 
no evidence of recurrence at the time of discharge.  The Veteran 
was discharged on August 11, 1948.  See also VA Form 10-2593.  

A May 1971 VA examination report stated that examination of the 
nose, sinuses, mouth, and throat was negative.

An August 1972 VA examination report indicates that the Veteran 
complained of sore throat on and off in dusty days, among other 
physical complaints.  The examiner reported no pathological 
findings pertinent to his nose, sinuses, mouth, and throat.

A November 1978 VA outpatient treatment record reports that the 
Veteran complained of recurrent hoarseness and sore throat 
without fever or dysphagia.  On inspection, his throat looked 
dark reddish but there were no masses or pus.  The diagnosis was 
pharyngitis secondary to heavy smoking.  In November 1979, the 
Veteran was diagnosed with allergic pharyngitis after he 
complained of sore throat.  

An October 1986 treatment record indicates that the Veteran 
complained of a sore throat and discomfort in the oropharyngeal 
region lasting two weeks.  On examination, the oropharyngeal wall 
was infected and hyperemic and submandibular lymphadenopathy was 
noted.  The Veteran was diagnosed with pharyngitis and rule out 
sinusitis.  In December 1986, an examiner noted a history of 
recurrent episodes of sore throat, dry cough and hoarseness.  It 
was noted that the Veteran had used antibiotics on several 
occasions to no avail.  The Veteran denied fever or chills.  On 
examination his pharynx was slightly hyperemic and the Veteran 
was diagnosed with chronic pharyngitis.  A treatment report dated 
in January 1987 indicated a diagnosis of allergic 
rhinopharyngitis.

A September 1989 medical record from Dr. J. G. Rivera Polanco 
indicates that he had treated the Veteran in his office since 
April 1985 and that the Veteran had suffered from chronic allergy 
since 1946 when he separated from military service.  Among the 
sequela and complications of that disorder, Dr. Rivera Polanco 
listed chronic tonsillitis, rhonchi, loss of voice, chronic 
bronchitis and bronchial asthma.

A February 1993 VA examination reports that the Veteran 
complained of recurrent sneezing, frontal headaches, nasal 
obstruction, and itchy nose and throat and that he claimed to 
have been exposed to mustard gas while in service in Puerto Rico.  
The examiner noted that the Veteran had been treated in the ear, 
nose and throat clinic with a diagnosis of allergic rhinitis and 
noted a history of tonsillectomy in 1946.  Examination revealed 
congested turbinates, straight nasal septum, and no pus or 
polyps.  The Veteran was diagnosed with allergic rhinosinusitis.  
X-ray of the paranasal sinuses taken in February 1993 revealed 
mucosal thickening of the frontal sinuses and both maxillary 
sinuses.  The radiologist's impression was pansinusitis.  In a 
March 1993 addendum, the February 1993 VA examiner restated the 
clinical findings and diagnoses.

A July 1995 record from Dr. Rivera Polanco indicated that the 
Veteran had been treated since 1981 for a variety of disorders, 
including chronic allergy of the nose, ears, and throat; chronic 
laryngitis; and, chronic conjunctivitis.  In August 1998, Dr. 
Rivera Polanco reported that the Veteran had been exposed to 
inhalation and aspiration of toxic gases during service and that 
after that date he developed allergic symptoms in the eyes, nose, 
and throat.  He also noted that he had observed bronchial asthma.  
The listed diagnoses included chronic allergic sinusitis, chronic 
tonsillitis, hoarseness, and chronic conjunctivitis.  Dr. Rivera 
Polanco also noted that the Veteran was suffering a severe 
emotional dysthymic disorder due to physical and emotional 
consequences and incapacities like conjunctivitis, chronic 
blindness, and glaucoma.  It was his opinion that "those chronic 
symptoms are long term consequences of inhalation and aspiration 
of toxic gases."

In a July 2000 statement, Dr. A.A. Martinez reported that the 
Veteran was suffering from chronic pulmonary emphysema that 
completely and permanently disabled him.  No opinion regarding 
the etiology of this condition was provided.  

The Veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in August 2002, which is silent as to any complaints 
of, or diagnoses of, a throat disorder, to include laryngitis.  
He was diagnosed with allergic rhinitis; the examiner indicated 
that there was no evidence of sinusitis as per sinus x-ray 
report.  A September 2002 VA eye examination report contained a 
diagnosis of bilateral conjunctival hyperemia due to chronic 
conjunctivitis process.  A September 2002 VA respiratory 
examination report diagnosed mild chronic obstructive pulmonary 
disorder (COPD).  The Board notes that none of the VA examiners 
provided an opinion regarding whether these conditions were 
related to in-service exposure to mustard gas.

The evidence before the Board in July 2006 also included several 
lay statements submitted in support of the Veteran's claims.  

A January 1979 lay statement indicated that the Veteran was 
attended medically for a throat condition.  See letter from 
R.S.Q.  In a January 1985 lay statement, it was reported that the 
Veteran was treated for his throat in 1944 while he was working 
at the dispensary at Fort Davis, Panama and that he continued to 
receive treatment from VA after his separation from service.  See 
letter from T.R.C.  It appears that this same individual also 
submitted a statement in June 1997 indicating that the Veteran 
was taken away in an ambulance after gas mask testing during 
training.  A January 1993 lay statement reported that the Veteran 
used to complain that his throat hurt while in service and that 
he was in a ship hospital for three days.  See letter from J.H.N.  
Two statements dated October 1992 indicate that the Veteran 
received medical treatment from several physicians for a throat 
condition during his active military service and that he had 
throat surgery approximately four months after his separation 
from service.  See letters from H.M.V.S. and A.A.  

The Veteran presented testimony at a January 1993 personal 
hearing.  He reported that he was exposed to a lot of dust during 
his initial and subsequent military training.  The Veteran 
indicated that he began to have throat problems in 1943 and 
thereafter he received medical treatment on many occasions.  He 
stated that he began to have conjunctivitis and problems with his 
larynx after training in a gas chamber with tear gas.  The 
Veteran described his current disability from his claimed throat 
disorder as recurrent sore throat every four or five months, ear 
infections, itching throat, loss of voice, and difficulty 
swallowing.  See transcript.  

A witness testified that he and the Veteran trained in very dusty 
conditions and that he took the Veteran to sick call for 
treatment of a sore throat.  A second witness testified that he 
met the Veteran in 1988 and that since that time, the Veteran had 
complained of throat soreness, hoarseness, earaches, headaches, 
and laryngitis.  Both witnesses indicated that the Veteran had 
told them that such symptoms had started while he was in service.  
See id.  

The Board also notes that the record before it in July 2006 also 
contained a voluminous amount of statements submitted by the 
Veteran in support of his claims, which essentially assert that 
he has respiratory, throat and eye problems as a result of his 
exposure to mustard gas during active service.  The Board also 
notes that the last final decision pertaining to the Veteran's 
claim for a throat condition at the time of its July 2006 
decision was a June 2000 rating decision, which found that there 
was no evidence establishing that the Veteran had a current 
chronic throat condition that was related to service, to include 
the sore throat noted during active duty.  In regard to the 
claims of entitlement to service connection for conjunctivitis 
and emphysema, the July 2006 Board decision determined that there 
was no evidence of current disability and even if there was such 
evidence, the evidence of records was otherwise insufficient to 
establish that the Veteran was exposed to mustard gas. 

The evidence added to the record since the Board's July 2006 
decision and pertinent to these claims includes a March 2007 
medical certificate from Dr. M. Nova, who reports that the 
Veteran was in the Army from 1942 to 1946 and acquired chronic 
conditions of the eyes, throat, nose and lungs due to chemical 
agents "for contact of long-term that produce to his 
complications of permanent treatment that worsening and 
presenting disability permanently to labor since medications in 
Army until date."  Dr. Nova indicates that his conditions were 
potentially severe and dangerous for his life in the last years.  
The prognosis was very poor.  In pertinent part, Dr. Nova 
diagnosed the Veteran with chronic bronchial asthma, chronic 
laryngitis, glaucoma, chronic sinusitis, and allergies (chronic) 
of throat, sinuses, eyes and ears.  

A June 2009 statement from Dr. J.A. Mojica Cosme is largely 
illegible but appears to indicate the Veteran has chronic 
bronchitis and chronic sinusitis.  

In a statement received in October 2009, Dr. Nova reports that 
the Veteran complained of chronic throat discomfort, respiratory 
problems, emphysematous disorders and irritations of the eyes.  
The diagnoses included chronic laryngitis, chronic obstructive 
pulmonary disease, chronic emphysema, asthma form bronchitis and 
eye conjunctivitis.  Dr. Nova indicated that all chronic 
diagnoses are due to secret testing of "mustard gas" in the 
field and gas chamber.  

The evidence added to the record since July 2006 also includes 
several lay statements in support of the Veteran's claims.  The 
Veteran's wife reported that she and the Veteran got married in 
1949 and that prior to this date, he had complained of asthma, 
bronchitis, a nose condition, respiratory problems, 
conjunctivitis, a throat condition, pterygium, and chronic 
emphysema.  She asserts that the Veteran reported that these 
problems were related to his service between 1942 and 1946.  See 
March 2008 statement from A.T.R.  

The Veteran's daughters report that for as long as they can 
remember the Veteran has been complaining of asthma, bronchitis, 
a nose condition, respiratory problems, conjunctivitis, a throat 
condition, pterygium, and chronic emphysema.  See March 2008 
statement from I.C. and E.I.C.  

Lastly, the evidence also includes the Veteran's own statements, 
which indicate that he was exposed to chemicals in the field and 
inside a gas chamber during basic training, that he participated 
in full-body field or chamber experiments to test protective 
clothing or equipment during World War II, that he had direct 
contact with contaminated protective clothing and equipment 
during and after basic training, that he transported chemicals 
while working as a truck driver in service, that he had to be 
hospitalized on board a ship for respiratory problems, and that 
he has chronic conditions, to include conjunctivitis, asthma, 
bronchitis and respiratory problems as a result of his exposure 
to gases/chemicals.  See VA Forms 21-4138 dated July 2007 and 
September 2007.  In a March 2008 statement in support of claim, 
the Veteran asserts that asthma, bronchitis, nose problems, 
respiratory problems, conjunctivitis, throat problems, bilateral 
pterygium and chronic emphysema are linked to mustard gas used to 
clean combat equipment during service.  

All of the evidence added to the record since July 2006 is new in 
the sense that it was not previously of record.  None of this 
evidence (both lay and medical) is considered material, however, 
as it does not cure the all of the  previous evidentiary defects 
identified at the time of the Board's July 2006 decision.  More 
specifically, none of this evidence shows that the Veteran was 
actually exposed to any vesicant agents, to include mustard gas.  
The Veteran has maintained all along that to the extent he 
suffers from conjunctivitis, a respiratory disorder (to include 
asthma, bronchitis and chronic emphysema), or a throat condition, 
such condition was incurred in or aggravated by in-service 
mustard gas exposure.  But the Veteran has not submitted any new 
and material evidence to substantiate this essential aspect of 
his claim.  In this regard, the Veteran's own statements alleging 
that he has the above conditions as a result of exposure to 
mustard gas and other chemicals, and the medical opinions 
provided by Dr. Nova in March 2007 and October 2009, are 
cumulative of both medical and lay statements that were before 
the Board at the time of its July 2006 decision and are, 
therefore, not new.  To the extent the there is new medical 
evidence indicating that the Veteran has current disabilities 
identified as multiple respiratory disorders, throat disorder, 
and/or conjunctivitis which are related to mustard gas exposure 
in service, such evidence is not material because, again, the 
claimed in-service exposure to any vesicant agents, including 
mustard gas, has not been established.

For the foregoing reasons, the Board finds that the record does 
not contain new and material evidence to reopen the claims for 
entitlement to service connection for conjunctivitis, a 
respiratory disorder, to include asthma, bronchitis and chronic 
emphysema, or a throat condition, and that the claims to reopen 
must be denied.

II.	Service connection claims

The Veteran also seeks to establish entitlement to service 
connection for glaucoma, claimed as an eye condition, and 
deviation of the nasal septum, claimed as a nose condition, both 
of which he asserts are due to mustard gas exposure during 
service.  His contentions regarding this exposure have been 
discussed in more detail above.  See VA Forms 21-4138 dated July 
2007 and September 2007.  

The Board notes at this juncture that other than the Veteran's 
separation examination report, the Veteran's service treatment 
records are not available and presumed to have been destroyed in 
a fire at the National Personnel Records Center (NPRC).  See 
September 2002 VA Form 3101.  In cases where the Veteran's 
service treatment records are unavailable through no fault of his 
own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for alternate 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The Board notes that a search for Surgeon General Office (SGO) 
records was unsuccessful.  See VA Form 21-3101 received February 
1993; September 2002 VA Form 3101.  

The Veteran's separation examination report dated February 1946 
is devoid of reference to any problems involving the Veteran's 
eyes and/or nose.  In fact, the examiner specifically indicated 
that there were no eye, ear, nose or throat abnormalities at that 
time.  

The post-service medical evidence of record includes an August 
1989 VA record that reveals the Veteran had a history of glaucoma 
and bilateral cataracts.  See medical record.  

In September 1989, Dr. Rivera Polanco reported that the Veteran 
had suffered from a chronic allergy since 1946 when he finished 
military service and that the history of this illness included, 
in pertinent part, difficulty with allergies in both eyes and 
surgery for glaucoma in both eyes.  

The Veteran underwent a VA nose, sinus, larynx and pharynx 
examination in August 2002, at which time he reported a watery 
nasal discharge for the last 20 years.  He also indicated that he 
had recurrent nasal stuffiness.  Physical examination revealed 
mild nasal obstruction due to turbinate engorgement.  There was 
no diagnosis of a deviated nasal septum or any condition of the 
nose.  The Board notes, however, that an August 2002 x-ray of the 
Veteran's sinuses did reveal deviation of the nasal septum onto 
the left side.  

The Veteran underwent a VA eye examination in September 2002, at 
which time he reported a history of glaucoma being treated in the 
past with laser and surgery.  He also referred to a history of 
pterygium surgery and bilateral cataract surgery.  Following 
physical examination, the Veteran was diagnosed, in pertinent 
part, with chronic open angle glaucoma with associated bilateral 
optic nerve atrophy (OS>OD) and refraction error.  No opinion 
regarding the etiology of this condition was provided.  

In March 2007, Dr. M. Nova reported in pertinent part that the 
Veteran was in the Army from 1942 to 1946 and acquired chronic 
conditions of the eyes and nose due to chemical agents "for 
contact of long-term that produce to his complications of 
permanent treatment that worsening and presenting disability 
permanently to labor since medications in Army until date."  Dr. 
Nova indicates that his conditions were potentially severe and 
dangerous for his life in the last years.  The prognosis was very 
poor.  In pertinent part, Dr. Nova diagnosed the Veteran with 
glaucoma and allergies (chronic) of the eyes.  See medical 
certificate.  

The evidence of record does not support the Veteran's claims for 
service connection for glaucoma, claimed as an eye condition, or 
deviation of the nasal septum, claimed as a nose condition.  
While the Board acknowledges that the Veteran's service treatment 
records are not available, the February 1946 discharge 
examination report does not support a finding of chronic 
conditions involving the Veteran's nose or eyes during active 
service as no abnormalities involving his eyes or nose were noted 
at the time of his discharge.  

The Board also acknowledges that the Veteran reports that he has 
had continuity of symptomatology since service, a claim supported 
by his wife in her March 2008 statement, and finds that he is 
competent to make such an assertion.  See Layno, 6 Vet. App. at 
470 (1994).  The medical evidence, however, does not support this 
assertion, as the earliest evidence indicating he has glaucoma or 
any eye condition is dated August 1989, more than 50 years after 
the Veteran's discharge from service, and there was no evidence 
prior to August 2002 that the Veteran had a deviated nasal 
septum.  

The Board also acknowledges that the Veteran alleges that he was 
exposed to mustard gas and other chemicals during active service.  
While the Veteran is competent to report exposure to gases and 
chemicals, he is not competent to report what kind of gas he was 
exposed to, and neither are any of the individuals who provided 
statements in support of the Veteran's claims.  In addition, the 
evidence of record fails to establish that the Veteran was 
exposed to any of the specified vesicant agents, to include 
mustard gas, during active service, and although a search of 
alternate record sources pertinent to exposure to mustard gas was 
conducted, the results were negative.  See December 2002 VA Form 
3101.  In light of the foregoing, the opinion provided by Dr. 
Nova in March 2007 is of no probative value.  
 
The evidence of record does not establish that the Veteran's 
deviated nasal septum and/or chronic open angle glaucoma with 
associated bilateral optic nerve atrophy is etiologically related 
to active service.  In the absence of such evidence, service 
connection is not warranted and the claims must be denied.  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant of 
the evidence that is needed to reopen the claim as well as the 
evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide notice 
as to what evidence is necessary to substantiate the element(s) 
of service connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the October 2008 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to establish entitlement to service 
connection, to include the need to submit new and material 
evidence to reopen the claims for service connection for 
conjunctivitis, a respiratory disorder, to include chronic 
emphysema, asthma, and bronchitis, and a throat condition, and of 
his and VA's respective duties in obtaining evidence.  He was 
specifically notified that his claims had previously been denied 
in 2006 because the conditions were not shown to have been 
incurred in or aggravated by military service and was informed 
that the evidence he submitted needed to relate to this fact.  
The Veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman.  See letters dated 
May 2007, August 2007 and February 2008.  As such, the duty to 
notify has been fulfilled concerning his claims.  See Quartuccio, 
16 Vet. App. at 187; Kent, 20 Vet. App. at 10.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
obtained and he was afforded appropriate VA examinations in 
connection with his claims for service connection for glaucoma, 
claimed as an eye condition, and deviation of the nasal septum, 
claimed as a nose condition.  The Board acknowledges that the 
Veteran was not afforded examinations in connection with his 
claims to reopen.  An examination is not required in the absence 
of new and material evidence.  See 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
record does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

New and material evidence not having been submitted, the petition 
to reopen the claim for service connection for conjunctivitis as 
due to mustard gas exposure is denied.  

New and material evidence not having been submitted, the petition 
to reopen the claim for service connection for a respiratory 
disorder, to include chronic emphysema, asthma, and bronchitis, 
as due to mustard gas exposure is denied.  

New and material evidence not having been submitted, the petition 
to reopen the claim for service connection for a throat condition 
as due to mustard gas exposure is denied.  

Service connection for glaucoma, claimed as an eye condition, is 
denied.  

Service connection for deviation of the nasal septum, claimed as 
a nose condition, is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran contends that he has depression and PTSD as a result 
of service.  The record contains an undated letter from Dr. 
J.R.G., who reports that the Veteran has PTSD and major 
depressive affective disorder as a result of witnessing the 
suicide of a close friend and being subject to cover experimental 
testing involving various toxins and chemicals.  In an October 
2008 memorandum, the RO reported that the Veteran had reported 
witnessing the suicide of soldier Bolina but was unable to 
provide an approximate date of this event, stating that he could 
not recall.  The RO noted that while a unit of assignment and 
year were provided, it needed a specific or shorter timeframe 
that could help corroborate the stressor.  

Review of the document referenced by the RO in the October 2008 
memorandum reveals that the Veteran indicated the incident 
occurred "towards mid of 1945."  See March 2009 VA Form 21-
0781; see also September 2008 statement in support of claim.  The 
Board finds that this provides sufficient specificity to warrant 
further development.  More specifically, the Board finds that the 
RO/AMC should submit a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) in an attempt to 
corroborate an incident involving the suicide of a soldier with 
the last name of Bolina in the same unit as the Veteran occurring 
around June 1945.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  The Board finds that 
based on the evidence as a whole, a medical examination is 
necessary for the purpose of obtaining an opinion as to whether 
any current diagnosed acquired psychiatric disorder is related to 
service.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
Veteran's unit history from June 1945, to 
include verification of the suicide of a 
soldier with the last name Bolina, as 
described in his May 2008 statement (VA Form 
21-0781) and September 2008 statement in 
support of claim.  Document all efforts made 
in this regard.

2.  When the above development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.  
The examiner is asked to determine whether 
the Veteran has PTSD under the criteria as 
set forth in DSM-IV.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder, including 
PTSD, had its onset during active duty or is 
related to any in-service disease, injury or 
event, to include any of the alleged 
stressor events.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.

4.  Finally, readjudicate the claim.  The 
AMC should consider the amended regulations 
governing service connection for PTSD, 
effective July 13, 2010.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC), 
and given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


